NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             14-JUL-2022
                                             08:58 AM
                                             Dkt. 159 ORD


             NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I

                          CAAP-XX-XXXXXXX

    IN THE MATTER OF THE CONSERVATORSHIP AND GUARDIANSHIP OF
        SHEENA MAY WINNIE, also known as SHEENA M. WINNIE,
         also known as SHEENA WINNIE, RESPONDENT-APPELLANT


                                 AND

                          CAAP-XX-XXXXXXX

    IN THE MATTER OF THE CONSERVATORSHIP AND GUARDIANSHIP OF
        SHEENA MAY WINNIE, also known as SHEENA M. WINNIE,
         also known as SHEENA WINNIE, RESPONDENT-APPELLANT


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CG191000045)
        ORDER DISMISSING APPEAL OF RESPONDENT-APPELLANT
                       SHEENA MAY WINNIE
   (By: Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

          Upon review of the record in this consolidated appeal,
it appears that:
          (1) On November 30, 2020, counsel for Appellant-
Respondent Sheena May Winnie (Winnie) filed a Notice of
Suggestion of Death (Notice) for Winnie in CAAP-XX-XXXXXXX,
pursuant to Hawai#i Rules of Appellate Procedure (HRAP) Rule
43(a);
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (2) On May 4, 2022, this court ordered (May 4, 2022
Order) that within thirty days from the May 4, 2022 Order,
counsel for Winnie shall confirm whether an administrative or
personal representative had been appointed for Winnie's estate
and, if so, Winnie's counsel shall take further action as
specified in the Order;
          (3) The May 4, 2022 Order also stated that if a motion
to substitute under HRAP Rule 43(a) was not filed within sixty
(60) days of the May 4, 2022 Order, the appeal may be dismissed;
and
          (4) On June 2, 2022, Winnie's counsel filed a response
to the May 4, 2022 Order, informing this court that as of May 28,
2021, Maximum Legal Service Corporation (MaxCorp) was appointed
as the Personal Representative of Winnie's estate, and that
MaxCorp did not intend to substitute as a party in the
consolidated appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal of
Respondent-Appellant Sheena May Winnie is dismissed under HRAP
Rule 43(a), based upon Winnie's death, and there being no
substitute appellant in this case.
          IT IS FURTHER ORDERED that the dismissal of Winnie's
initial appeal does not affect the cross-appeal filed by
Interested Person-Appellee/Cross-Appellant Ralph E. Winnie Jr.
(CAAP-XX-XXXXXXX) that was consolidated with Winnie's initial
appeal under CAAP-XX-XXXXXXX.
          DATED: Honolulu, Hawai#i, July 14, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge



                                  2